—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision *616and order of this Court dated July 1, 2002 (People v Pereira, 296 AD2d 428 [2002]), affirming a judgment of the Supreme Court, Kings County, rendered February 21, 2001.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Florio, J.P., Feuerstein, Krausman and Crane, JJ., concur.